Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US PGPub No. 2019/0160915) in view of Ota et al (US Patent No. 9,068,458).

Shin teaches:

limitations from claim 1, a vehicular electric compressor (100), comprising: a compressor body (110) that compresses fluid sucked from outside and then discharges the fluid (paragraph 46, discharging of a compressed fluid is a widely known function of a compressor), using electric power as power (paragraph 64); a protective component (151) attached on the compressor body (see FIG. 8-9 for example); and an external attachment leg (120) attached to the compressor body through the protective component (see FIG. 9; paragraph 73-74); wherein the 

Shin teaches that the protective component is formed of an elastic material such as plastic, rubber, etc. (paragraph 105); but does not explicitly teach wherein the protective component (151) is lower in strength than the external attachment leg (120);

However, Ota teaches a compressor (1) having a body (10), and an attachment leg (29) attached to the body via a protective component (31); and wherein the protective component is lower in strength (see C. 4 Lines 49-53 teaching rubber and elastomers) than the attachment leg (see C. 4 Lines 20-23 teaching metals);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the attachment leg of Shin from a material such as metal, as taught by Ota, in order to provide an attachment point for the compressor that is of high structural strength (a commonly understood feature of metals such as steel). Additionally the examiner notes that the function of the protective member of Shin (151; paragraph 105) and the protective member of 



Shin further teaches:

limitations from claim 3, wherein the compressor body, the protective component (151), and the external attachment leg (120) are separate components (see FIG. 9);





Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US PGPub No. 2019/0160915) in view of Ota et al (US Patent No. 9,068,458) as applied to claims 1 above, and in further view of NPL titled “Engineering Plastic” (herein Wiki).

Regarding claim 5:

Shin teaches that the protective component (151) is formed of rubber or plastic (paragraph 105), but does not specify a type of rubber or plastic;

However, Wiki teaches that engineering plastics are known to have superior mechanical and/or thermal properties to regular plastics (see first paragraph of 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a material such as an engineering grade plastic for the protective component of Shin, in order to realize a mechanically and thermally superior pump component as part of the fastening assembly (see paragraphs 1 and 6 of Wiki). 





Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al (US Patent No. 9,273,683) as applied to claim 1 above, and in further view of Shin et al (US PGPub No. 2019/0160915).

Yokoi teaches:

limitations from claim 1, a vehicular electric compressor, comprising: a compressor body (1) that compresses fluid sucked from outside and then discharges the fluid (C. 2 Lines 58-61), using electric power as power (C. 2 Lines 63-65); a protective component (10-12) attached on the compressor body (see FIG. 3); and an external attachment leg (19a) attached to the compressor body through the protective component (via cover 19b), wherein the protective component is lower in strength than the external attachment leg (the protective component is formed of a soft vibration absorbing material, C. 3 Lines 49-64; the leg is formed of a metal, C. 5 Lines 11-14);



Shin teaches:

limitations from claim 1, a vehicular electric compressor (100), comprising: a compressor body (110), using electric power as power (paragraph 64) to drive an electric motor (20); a protective component (151) attached on the compressor body (see FIG. 8-9 for example); and an external attachment leg (120) attached to the compressor body through the protective component (see FIG. 9; paragraph 73-74); wherein the compressor body (110) comprises a compression mechanism unit (40), the motor unit (20), and an inverter unit (50) that operates the motor unit, wherein the inverter unit includes an inverter that supplies the electric power to the motor unit (paragraph 47), an inverter case (housing 12 as part of casing 110) that accommodates the inverter (paragraph 47), and an inverter cover (see also 12 as shown in FIG. 12 as two parts) that covers the inverter accommodated in the inverter case;

It would have been obvious to one of ordinary skill in the art of compressors driven by electric motors at the time the invention was filed to provide an inverter accommodated in the motor housing of Yokoi, as taught by Shin, in order to allow for condition and control of the electrical supply, and therefore a more robust control of the motor and compressor operation; 



Yokoi further teaches:

limitations from claim 4, wherein a connection (see bands 13 and 15) between the compressor body (1) and the protective component (10-12) and 





Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al (US Patent No. 9,273,683) in view of Shin et al (US PGPub No. 2019/0160915) as applied to claim 1 above, and in further view of Scancarello et al (US Patent No. 2017/0184108).

Yokoi teaches a protective casing (10-12) for the compressor, but is silent as to an integrated lattice structure;

Scancarello teaches:

a vehicular electric compressor (500; FIG. 6), comprising: a compressor body (512, 514, 516) that compresses fluid sucked from outside and then discharges the fluid (paragraph 69 for example), using electric power as power (see electric motor 528; paragraph 75); a protective component (the lattice components 950, FIG. 13; 980, FIG. 14; 1014, FIG. 15) attached on the compressor body (paragraphs 103-108);

limitations from claim 6, wherein the protective component is integrated with the compressor body (see FIG. 15);

limitations from claim 7, wherein the protective component has a lattice structure (paragraph 108);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to form the protective component (casing 10-12) of Yokoi as an integral lattice, as taught by Scancarello, in order to form a lightweight compressor while maintaining strength and robustness (paragraph 111 of Scancarello).



Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
Applicant has amended claim 1 to include the limitations of previously filed claim 2. The limitations require an inverter unit within an inverter case, and that the external leg attaches to the inverter cover. 
Applicant argues that the prior art, particularly the prior art to Shin (above), does not teach such an attachment leg. Applicant argues that FIG. 8 and paragraph 71 of Shin describe the component 120 as a support bracket formed in a compressor mounting part V of a vehicle (Page 8 of the response); and that the element 120 is therefore not a component of the compressor.
	However, the examiner notes that the claim limitations require only that “a vehicular electric compressor, compris[es]…an external attachment leg attached to the compressor through the protective component…”. Claim 1 is not particularly limiting as to wherein the attachment leg is located/formed, outside of being attached to the compressor at the inverter cover. Therefore, the examiner maintains that the component external leg (external to the compressor housing 110) attached to the compressor body; the fact that the component 120 is part of a mounting assembly used to mount the compressor in the vehicle, does not preclude the device as a whole from reading on the claims.
	Applicant further argues that one of ordinary skill in the art would not be motivated to modify Yokoi in view of Shin to provide an inverter and cover in Yokoi, such that portions 17-19 of Yokoi are formed on the inverter cover. The examiner respectfully disagrees. Yokoi teaches an attachment leg (i.e. 19) attached to a motor body/cover 3; incorporating an inverter into/onto the compressor as taught by Shin would require the inverter cover to be part of the motor body 3 of Yokoi. Therefore the leg 19 would be attached to the inverter cover in the same manner that the leg is attached to the body/cover 3 (see FIG. 3 for example).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746